On Petition for Rehearing.
In our opinion filed April 4, 1910, we held that there was no patentable novelty in the Dey device, because it appeared that an automatic two-ribbon machine had been put on the market by some one else prior to date of application, and complainant had not by sufficient evidence carried his date of invention back of such machine. Rehearing is asked for on the ground that special notice was not given in the answer that this particular prior reduction to practice would be shown, citing Parks v. Booth, 102 U. S. 96, 99, 26 L. Ed. 54, and other cases.
The practice provided for in the statute (section 4920 [U. S. Comp. St. 1901, p. 3394])„ is for the protection of the complainant, so that he may not be surprised at the trial by the introduction of testimony which he has had no opportunity to provide for or to controvert. It would hardly seem that such objection can be sustained at this stage of the case. The testimony as to this prior machine was brought out on the cross-examination of complainant’s witnesses. It was very positive and specific, and supported by record entries in the books of the manufacturer. Upon the argument in the Circuit Court, this defense was treated at considerable length in defendant’s brief, but no application was made to take evidence to controvert it. The same defense appeared on the brief of defendant in this court, and was referred to at length in the oral argument;, but, so far from objecting that the testimony could not be considered, counsel for complainant expressly conceded in *819open court that llie so-called International automatic two-ribbon machine’antedated the date of application by several weeks.
As an alternative relief complainant asks that defendant be required to amend its answer, so as to set up this prior device, and that complainant be then accorded the opportunity to put in proofs to carry the date of invention back of this International machine. The petition is accompanied with an affidavit tending to show that this could be done by entries in the record books of the Dey Company. To allow further evidence to be taken after decision in the Court of Appeals would introduce a novel practice, and one which should not he encouraged. However, we may say that since this petition was filed we have gone over those parts of the record which our former decision made it unnecessary for us to examine critically, and are satisfied that the Circuit Court was correct in holding that the claims here in controversy must he so limited by their terms that defendant’s device cannot be held to infringe. This conclusion would equally result in a dismissal of the bill.
The petition for rehearing is denied.